DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/245,834 filed 04/30/2021.
Claims 1-10 are pending in the Application.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sub-groups of layout patterns”, “first layout pattern of interest”, “second layout pattern of interest” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. No explicit support to enable one skilled in the art was found in the instant Specification for term “sub-groups of layout patterns”, “first layout pattern of interest”, “second layout pattern of interest”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 2, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salowe (US Patent 9,251,299).
	With respect to claims 1, 6 (as best understood) Salowe teaches A computing device, A method performed by a computer (col. 5, ll.29-31; col. 4, ll.43-45), comprising: 
a processor (col. 5, ll.33-34; col. 16, ll.51-52, ll.56-57); 
memory coupled to the processor, the memory storing computer-readable instructions that when executed by the processor, cause the processor to perform operations (col. 16, ll. 58-67; col. 17, ll.24-27), the operations comprising: 
decomposing a first layout pattern of interest associated with an integrated circuit into a plurality of sub-groups of layout patterns (create and decompose track pattern group of interest/first layout pattern of interest into plurality track patterns/subgroups (col. 14, ll.35-37)); 
associating each of the sub-groups of layout patterns with a canonically unique identifier so as to define a plurality of canonically unique identifiers (identify/associating each pattern group with unique name/canonically unique identifier and define plurality of unique name/canonically unique identifiers (col. 7, ll.15-17; col. 14, ll.35-40; col. 15, l.34, l.60)); 
storing the plurality of canonically unique identifiers in a pattern database so as to generate the pattern database (storing plurality of unique name/canonically unique identifiers in a database (col. 12, ll.21-29)); 
decomposing a second layout pattern of interest into layout sub-patterns (creating/decomposing second pattern group of interest/second layout pattern of interest into layout of track patterns/layout of sub-patterns (col. 14, ll.37-40));
identifying that at least one of the layout sub-patterns is associated with at least one of the plurality of sub-groups of layout patterns (identifying association of track patterns/at least one of layout of sub-patterns with plurality track patterns/subgroups (col. 14, ll.41-59; col. 9, ll.7-9; col. 7, ll.11-17)); 
identifying the canonically unique identifier for each of the identified layout sub-patterns associated with at least one of the plurality of sub-groups of layout patterns (identify each track patterns/each of layout of sub-patterns associated with plurality track patterns/subgroups (col. 7, ll.11-17; col. 9, ll.7-9; col. 14, ll.41-45, ll.66-67; col. 15, ll.1-2)); and 
using the canonically unique identifier for a respective identified layout sub-pattern, identifying a pattern defined by two or more of the layout sub-patterns associated with at least one of the plurality of sub-groups of layout patterns, thereby performing puzzle matching (using unique name as canonically unique identifier determine/perform association/match/puzzle matching between track patterns name/one or more layout of sub-patterns and track patterns/each of layout of sub-patterns (col. 14, ll.10-15; col. 13, ll.34-39; col. 8, ll.48-54; col. 7, ll.15-17)).
	With respect to claims 2, 7 Salowe teaches:
Claims 2, 7: wherein identifying the pattern further comprises searching the pattern database for layout sub-patterns nearby or adjacent to the canonically unique identifier of the respective identified layout sub-pattern (col. 12, ll.21-34).

Allowable Subject Matter
10.	Claims 3-5, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest specifics arrangements of steps/elements in the manner recited in the instant claims, such as: the operations further comprising: determining a tolerance level defined by each of the identified layout sub-patterns; and making a comparison of the respective tolerance levels to a predetermined tolerance, the predetermined tolerance indicative of whether the pattern matches a target layout among all limitations of claims 1, 6 from which claims depend and after claims are amended to overcome rejection under 35 U.S.C. 112(a) above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
11/10/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851